BRANisrojsr, Judge,

(dissenting):

I cannot see that an agreement between two persons to buy jointly at a tax sale is unlawful, there being no combination to prevent competition. It is a sale under state . authority, two may purchase at a judicial sale. Henderson v. Henrie, 61 W. Va. 283. What difference? “Ho combination to prevent competition at a tax sale is to be implied from the mere fact of a joint purchase1 by two persons of tracts of land struck off at such sale.” Kerr v. Kipp, 37 Minn. 25. “It being lawful to buy at tax sales, a partnership to acquire lands at such sales is legal.” Daiuson v. Ward, 71 Texas 72. “Two persons or more may unite in bidding off property, if their purpose is not to prevent competition among bidders, but for their mutual convenience, as with the view of enabling them to become joint owners, or in case each desires to purchase a part only of certain *141property offered entire, or for any other reasonable or proper purpose.” Blackwell on Tax Titles, 559. Black on Tax Titles, §246, says it is clear that two or more persons may agree to bid jointly, if they do so to protect their own interest and not to prevent competition. I cite also 21 Am. & Eng. Ency. Law 840, and 37 Cyc. 1360, and Cooley on Taxation, 994. The cases cited by Judge Williams will not sustain him. They are cases of rings or agreements not to bid against each other, or where the purchaser had declared the owner would redeem, and the like. Even in the Ohio case, Dudley v. Little, 15 Am. Dec. 575, there was combination. The opinion says it was not meant to hold that partners cannot purchase at a tax sale for convenience of business. Judge PoeeeNBARGER, in Lohr v. George, 65 W. Va. 241, refers to this subject. There he suggests that the agreement must relate to the .particular land. That is not the case in this instance. He cites authority for the proposition. Who is hurt by the agreement in this case ?
Judge PoeeeNbaegeR also dissents, and concurs in this note.